Exhibit 10.1

 

AMENDMENT NO. 9 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 9 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Agreement”) is dated and is effective as of December 31, 2018,
and is entered into by and among UNITED RENTALS (NORTH AMERICA), INC., a
Delaware corporation (the “Originator”),  UNITED RENTALS RECEIVABLES LLC II, a
Delaware limited liability company (the “Seller”), UNITED RENTALS, INC., a
Delaware corporation (the “Collection Agent”), LIBERTY STREET FUNDING LLC, a
Delaware limited liability company (“Liberty”), GOTHAM FUNDING CORPORATION, a
Delaware corporation (“Gotham”), and FAIRWAY FINANCE COMPANY, LLC, a Delaware
limited liability company (“Fairway”, and together with Liberty and Gotham, the
“Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank (as defined
in the Purchase Agreement referred to below), as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as such terms are
defined in the Purchase Agreement referred to below) and as purchaser agent for
Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as a Bank and as purchaser agent for itself (the “PNC Purchaser Agent”), MUFG
BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) (“BTMU”),
as a Bank and as purchaser agent for Gotham (the “Gotham Purchaser Agent”),
SUNTRUST BANK (“ST”), as a Bank and as purchaser agent for itself (the “ST
Purchaser Agent”), BANK OF MONTREAL (“BMO”), as a Bank and as purchaser agent
for Fairway (the “Fairway Purchaser Agent”), and THE TORONTO-DOMINION BANK
(“TD”), as a Bank and as purchaser agent for itself (the “TD Purchaser Agent”,
and together with the Liberty Purchaser Agent, the PNC Purchaser Agent, the
Gotham Purchaser Agent, the ST Purchaser Agent and the Fairway Purchaser Agent,
the “Purchaser Agents”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Purchaser Agents,
the Banks party thereto and the Administrative Agent are parties to that certain
Third Amended and Restated Receivables Purchase Agreement dated as of
September 24, 2012 (as amended, supplemented or otherwise modified, the
“Purchase Agreement”);

 

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

WHEREAS, the Seller desires to (i) increase the Purchase Limit and (ii) in
connection with such increase in the Purchase Limit, cause each of Scotia
Capital, PNC, BTMU, ST and TD to increase its respective Bank Commitment in an
aggregate amount for all such Banks equal to such increase in the Purchase
Limit;

 

WHEREAS, each of the applicable parties wishes to confirm their consent to such
increase; and

 

1

--------------------------------------------------------------------------------



 

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement, the parties wish to
make certain amendments to the Purchase Agreement as hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.                                           Increase in Purchase Limit
and Bank Commitments; Adjustment of Bank Commitments and Percentages.  As of the
Effective Date (as defined below):

 

(a)                                 Pursuant to and in accordance with the
Purchase Agreement, the Purchase Limit is hereby increased by $100,000,000 and
the definition of “Purchase Limit” contained in Exhibit I to the Purchase
Agreement is hereby amended by deleting the dollar figure “$875,000,000”
contained therein and replacing it with the dollar figure “$975,000,000”.  In
accordance with Section 7.01 of the Purchase Agreement, each of the Seller, the
Administrative Agent, the Banks, and the Purchaser Agents consents to such
amendment.

 

(b)                                 Pursuant to and in accordance with
Section 1.13(b) of the Purchase Agreement, in connection with the increase in
the Purchase Limit, the Seller desires to cause (v) Scotia Capital to increase
its Bank Commitment by $39,000,000, (w) PNC to increase its Bank Commitment by
$13,000,000, (x) BTMU to increase its Bank Commitment by $14,000,000, (y) ST to
increase its Bank Commitment by $13,000,000 and (z) TD to increase its Bank
Commitment by $21,000,000, and each of Scotia Capital, PNC, BTMU, ST and TD
agrees to such increase in its respective Bank Commitment.  Each of the
Purchasers, the Purchaser Agents and the Administrative Agent hereby consents to
such increase in the respective Bank Commitment of each of Scotia Capital, PNC,
BTMU, ST and TD.

 

(c)                                  Upon the effectiveness of the Bank
Commitment increases in Section 1(b), the Bank Commitment of each of the Banks
shall be as follows (and each Bank’s Percentage shall be that percentage
determined pursuant to the Purchase Agreement):

 

Bank

 

Bank Commitment

 

ST

 

$

113,000,000

 

BTMU

 

$

124,000,000

 

BMO

 

$

100,000,000

 

PNC

 

$

113,000,000

 

TD

 

$

186,000,000

 

Scotia Capital

 

$

339,000,000

 

TOTAL

 

$

975,000,000.00

 

 

(d)                                 In connection with the foregoing adjustments
of the Bank Commitments and the resulting adjustments to each Bank’s Percentage,
the applicable Banks (or related Purchasers) whose Percentage has decreased
shall transfer a Receivable Interest or Receivable Interests to each of the
applicable Banks (or related Purchasers) whose Percentage has increased, as
applicable, in exchange for an aggregate cash payment from each such Person in
an amount equal to the

 

2

--------------------------------------------------------------------------------



 

aggregate Capital of such Receivable Interests so transferred to such Person, so
that after giving effect to such transfers of Receivable Interests and such cash
payments, each applicable Investor shall hold aggregate outstanding Capital
equal to such Investor’s ratable share of the aggregate outstanding Capital of
all Investors as of such time (based on the applicable Bank’s Percentage, as so
adjusted).  The Seller hereby consents to the foregoing transfers of Receivable
Interests.  Each of the Seller, the Purchaser Agents and the Administrative
Agent hereby acknowledges and agrees that this Agreement constitutes notice to
it by the relevant transferors of the transfer of Receivable Interests pursuant
to this Section 1(d).

 

Section 2.                                           Amendments to the Purchase
Agreement.  Effective as of the Effective Date, immediately after giving effect
to the actions contemplated by Section 1 hereof, the Purchase Agreement is
hereby amended to incorporate the changes shown on the marked pages attached
hereto as Annex A. Notwithstanding anything to the contrary contained in any
Transaction Document, the Originator agrees and acknowledges that each of the
Collection Accounts is maintained and owned solely by the Seller and the
Originator has no interest in any of the Collection Accounts.

 

Section 3.                                           Effectiveness of this
Agreement. This Agreement shall become effective as of the date hereof (the
“Effective Date”) at such time as:

 

(a)                                 executed counterparts of this Agreement have
been delivered by each party hereto to the other parties hereto;

 

(b)                                 the Purchaser Agent for each of Scotia
Capital, PNC, BTMU, ST and TD shall have received payment of a one time upfront
fee in an amount equal to two and one-half basis points on the amount of the
increase of its related Bank’s Bank Commitment to occur pursuant to this
Agreement on the Effective Date;

 

(c)                                  the Administrative Agent shall have
received a confirmation, in form and substance reasonably satisfactory to the
Administrative Agent, from Sullivan & Cromwell LLP that this Agreement does not
affect its opinions included in its opinion rendered on June 29, 2018 with
respect to the renewal of the Purchase Agreement; and

 

(d)                                 the Administrative Agent and the Purchaser
Agents shall have received, in form and substance reasonably satisfactory to the
Administrative Agent and each Purchaser Agent, a certificate of the Secretary or
Assistant Secretary of the Seller certifying copies of the resolutions of the
Board of Directors of the Seller approving this Agreement and the transactions
contemplated hereby.

 

Section 4.                                           Representations and
Warranties.  The Originator, the Seller and the Collection Agent represent and
warrant as follows:

 

(a)                                 The execution, delivery and performance by
the Originator, the Collection Agent and the Seller of this Agreement (i) are
within its corporate or limited liability company powers, as applicable,
(ii) have been duly authorized by all necessary corporate or limited liability
company action, as applicable, and (iii) do not contravene (1) its charter,
by-laws or limited liability company agreement, as applicable, (2) any law,
rule or regulation applicable to it or (3)

 

3

--------------------------------------------------------------------------------



 

any contractual restriction binding on it or its property, in each case under
clauses (2) or (3) where such contravention would reasonably be expected to have
a material adverse effect on the collectability of any Pool Receivable, on the
Originator, on the Seller or on the performance by the Collection Agent of its
obligations under the Contribution Agreement or the Purchase Agreement.  This
Agreement has been duly executed and delivered by the Originator, the Seller and
the Collection Agent.

 

(b)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the
Originator, the Seller or the Collection Agent of this Agreement or any other
document to be delivered by the Originator, the Seller or the Collection Agent
hereunder other than those already obtained; provided that the right of any
assignee of a Receivable the obligor of which is a Government Obligor to enforce
such Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator or the Seller shall not have complied with the applicable provisions
of any such law in connection with the assignment or subsequent reassignment of
any such Receivable.

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of the Originator, the Seller and the Collection Agent,
enforceable against the Originator, the Seller and the Collection Agent in
accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(d)                                 The representations and warranties contained
in (i) Section 4.01 of the Contribution Agreement (with respect to the
Originator), (ii) Exhibit III to the Purchase Agreement (with respect to the
Seller) and (iii) Section 4.08 of the Purchase Agreement (with respect to the
Collection Agent) are correct in all material respects (except for those
representations and warranties that are conditioned by materiality, material
adverse effect or a similar qualification, which shall be correct in all
respects) on and as of the date hereof as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been correct in all material respects (except for those
representations and warranties that are conditioned by materiality, material
adverse effect or a similar qualification, which shall have been correct in all
respects) on and as of such earlier date.

 

(e)                                  No event has occurred and is continuing, or
would result from the transactions contemplated hereby, that constitutes an
Event of Termination or an Incipient Event of Termination.

 

Section 5.                                           Purchase Agreement and
Contribution Agreement in Full Force and Effect as Amended.

 

(a)                                 All of the provisions of the Purchase
Agreement, as amended hereby, and the Contribution Agreement, and all of the
provisions of all other documentation required to be delivered with respect
thereto shall remain in full force and effect and are ratified and confirmed in
all respects.

 

4

--------------------------------------------------------------------------------



 

(b)                                 The respective parties hereto agree to be
bound by the terms and conditions of the Purchase Agreement, as amended hereby,
and the Contribution Agreement, as applicable, as though such terms and
conditions were set forth herein.

 

(c)                                  This Agreement may not be amended or
otherwise modified except as provided in the Purchase Agreement.

 

(d)                                 This Agreement shall constitute a
Transaction Document under both the Purchase Agreement and the Contribution
Agreement.

 

Section 6.                                           Reference in Other
Documents; Affirmation of Performance Undertaking Agreement.

 

(a)                                 On and from the date hereof, references to
the Purchase Agreement in any agreement or document (including without
limitation the Purchase Agreement) shall be deemed to include a reference to the
Purchase Agreement, as amended hereby, whether or not reference is made to this
Agreement.

 

(b)                                 United Rentals, Inc. hereby consents to this
Agreement and hereby affirms and agrees that the Performance Undertaking
Agreement is, and shall continue to be, in full force and effect and is hereby
ratified and affirmed in all respects.  Upon and at all times after the
effectiveness of this Agreement, each reference in the Performance Undertaking
Agreement to the “Receivables Purchase Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Purchase Agreement as
amended by this Agreement, and as hereafter amended or restated.

 

Section 7.                                           Costs and Expenses.

 

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the review, negotiation, revision, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder and thereunder, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of one firm of primary
counsel for the Administrative Agent and the Purchaser Agents, the Purchasers
and the Banks.

 

Section 8.                                           Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.   Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

5

--------------------------------------------------------------------------------



 

Section 9.                                           Headings.

 

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

 

Section 10.                                    Governing Laws.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

 

The remainder of this page is intentionally left blank.

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ORIGINATOR:

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

By:

 

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

By:

 

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

By:

 

 

/s/ Irene Moshouris

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

SOLELY FOR PURPOSES OF

 

SECTION 6(b):

 

 

 

UNITED RENTALS, INC.

 

 

 

By:

 

 

/s/ Irene Moshouris

 

Name:

Irene Moshouris

 

Title:

Senior Vice President and Treasurer

 

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

 

/s/ M. Grad

 

 

Name:

M. Grad

 

 

Title:

Director

 

 

PURCHASER:

LIBERTY STREET FUNDING LLC

 

 

 

By:

 

 

/s/ Kevin J. Corrigan

 

 

Name:

Kevin J. Corrigan

 

 

Title:

Vice President

 

 

PURCHASER AGENT:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

 

/s/ M. Grad

 

 

Name:

M. Grad

 

 

Title:

Director

 

 

BANK:

THE BANK OF NOVA SCOTIA

 

 

 

By:

 

 

/s/ M. Grad

 

 

Name:

M. Grad

 

 

Title:

Director

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

/s/ Christopher Blaney

 

 

Name:

Christopher Blaney

 

 

Title:

Senior Vice President

 

 

BANK:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

/s/ Christopher Blaney

 

 

Name:

Christopher Blaney

 

 

Title:

Senior Vice President

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

PURCHASER:

GOTHAM FUNDING CORPORATION

 

 

 

By:

 

 

/s/ Kevin J. Corrigan

 

 

Name:

Kevin J. Corrigan

 

 

Title:

Vice President

 

 

PURCHASER AGENT:

MUFG BANK, LTD.

 

 

 

By:

 

 

/s/ Nicolas Mounier

 

 

Name:

Nicolas Mounier

 

 

Title:

Director

 

 

BANK:

MUFG BANK, LTD.

 

 

 

By:

 

 

/s/ Nicolas Mounier

 

 

Name:

Nicolas Mounier

 

 

Title:

Director

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

SUNTRUST BANK

 

 

 

By:

 

 

/s/ Emily Shields

 

 

Name:

Emily Shields

 

 

Title:

First Vice President

 

 

BANK:

SUNTRUST BANK

 

 

 

By:

 

 

/s/ Emily Shields

 

 

Name:

Emily Shields

 

 

Title:

First Vice President

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

PURCHASER:

FAIRWAY FINANCE COMPANY, LLC

 

 

 

By:

 

 

/s/ Irina Khaimova

 

 

Name:

Irina Khaimova

 

 

Title:

Vice President

 

 

PURCHASER AGENT:

BANK OF MONTREAL

 

 

 

By:

 

 

/s/ Karen Louie

 

 

Name:

Karen Louie

 

 

Title:

Director

 

 

BANK:

BANK OF MONTREAL

 

 

 

By:

 

 

/s/ Karen Louie

 

 

Name:

Karen Louie

 

 

Title:

Director

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

PURCHASER AGENT:

THE TORONTO-DOMINION BANK

 

 

 

By:

 

 

/s/ Bradley Purkis

 

 

Name:

Bradley Purkis

 

 

Title:

Managing Director

 

 

BANK:

THE TORONTO-DOMINION BANK

 

 

 

By:

 

 

/s/ Rene Landry

 

 

Name:

Rene Landry

 

 

Title:

Director

 

Signature Page —

AMENDMENT NO. 9 TO RPA

 

--------------------------------------------------------------------------------



 

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------



 

CONFORMED COPY INCORPORATING

AMENDMENT NO. 89 EFFECTIVE AS OF JUNE 29DECEMBER 31, 2018

 

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

Among

 

UNITED RENTALS RECEIVABLES LLC II,

as Seller,

 

UNITED RENTALS, INC.,

as Collection Agent,

 

LIBERTY STREET FUNDING LLC,

as a Purchaser,

 

GOTHAM FUNDING CORPORATION,

as a Purchaser,

 

FAIRWAY FINANCE COMPANY, LLC,

as a Purchaser,

 

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

 

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for itself and as a Bank,

 

MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.),

as Purchaser Agent for Gotham and as a Bank,

 

SUNTRUST BANK,

as Purchaser Agent for itself and as a Bank,

 

BANK OF MONTREAL,

as Purchaser Agent for Fairway and as a Bank,

 

and

 

THE TORONTO-DOMINION BANK,

as Purchaser Agent for itself and as a Bank

 

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I                                AMOUNTS AND TERMS OF THE PURCHASES

 

 

 

 

SECTION 1.01.

Purchase Facility

2

SECTION 1.02.

Making Purchases

2

SECTION 1.03.

Receivable Interest Computation

7

SECTION 1.04.

Settlement Procedures

78

SECTION 1.05.

Fees

12

SECTION 1.06.

Payments and Computations, Etc.

12

SECTION 1.07.

Dividing or Combining Receivable Interests

13

SECTION 1.08.

Increased Costs and Requirements of Law

13

SECTION 1.09.

Intended Characterization; Security Interest

15

SECTION 1.10.

[Reserved]

16

SECTION 1.11.

Sharing of Payments

16

SECTION 1.12.

Repurchase Option

167

SECTION 1.13.

Extension; Additional Purchasers; Increased Commitments

17

SECTION 1.14.

Defaulting Banks; Delaying Banks

18

 

 

 

ARTICLE II                           REPRESENTATIONS AND WARRANTIES; COVENANTS;
EVENTS OF TERMINATION

 

 

 

 

SECTION 2.01.

Representations and Warranties; Covenants

19

SECTION 2.02.

Events of Termination

19

 

 

 

ARTICLE III                      INDEMNIFICATION

 

 

 

 

SECTION 3.01.

Indemnities by the Seller

20

 

 

 

ARTICLE IV                       ADMINISTRATION AND COLLECTION OF POOL
RECEIVABLES

 

 

 

 

SECTION 4.01.

Designation of Collection Agent

22

SECTION 4.02.

Duties of Collection Agent

223

SECTION 4.03.

Certain Rights of the Administrative Agent

234

SECTION 4.04.

Rights and Remedies

25

SECTION 4.05.

Further Actions Evidencing Purchases

256

SECTION 4.06.

Covenants of the Collection Agent and the Seller

267

SECTION 4.07.

Indemnities by the Collection Agent

278

SECTION 4.08.

Representations and Warranties of the Collection Agent

289

 

 

 

ARTICLE V                            THE ADMINISTRATIVE AGENT

 

 

 

 

SECTION 5.01.

Authorization and Action

30

SECTION 5.02.

Administrative Agent’s Reliance, Etc.

301

 

i

--------------------------------------------------------------------------------



 

SECTION 5.03.

Indemnification of Administrative Agent

31

SECTION 5.04.

Scotia Capital and Affiliates

312

SECTION 5.05.

Bank’s Purchase Decision

312

SECTION 5.06.

[Reserved]

312

SECTION 5.07.

Notice of Event of Termination

312

 

 

 

ARTICLE VI                       THE PURCHASER AGENTS

 

 

 

 

SECTION 6.01.

Authorization

323

SECTION 6.02.

Reliance by Purchaser Agent

334

SECTION 6.03.

Agent and Affiliates

345

SECTION 6.04.

Notices

345

SECTION 6.05.

Bank’s Purchase Decision

345

 

 

 

ARTICLE VII                  MISCELLANEOUS

 

 

 

 

SECTION 7.01.

Amendments, Etc.

345

SECTION 7.02.

Notices, Etc.

356

SECTION 7.03.

Assignability

3940

SECTION 7.04.

Costs, Expenses and Taxes

401

SECTION 7.05.

No Proceedings

434

SECTION 7.06.

Confidentiality

435

SECTION 7.07.

Governing Law

445

SECTION 7.08.

SUBMISSION TO JURISDICTION

445

SECTION 7.09.

WAIVER OF JURY TRIAL

446

SECTION 7.10.

Execution in Counterparts

456

SECTION 7.11.

Survival of Termination

456

SECTION 7.12.

Severability

456

SECTION 7.13.

Excess Funds

456

SECTION 7.14.

No Recourse

457

SECTION 7.15.

Amendment and Restatement; Acknowledgement

467

SECTION 7.16.

KYC Information

48

 

ii

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of September 24, 2012

 

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation, FAIRWAY
FINANCE COMPANY, LLC (“Fairway”), a Delaware limited liability company (each of
Liberty, Gotham and Fairway, a “Purchaser”, and together the “Purchasers”), THE
BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank, as administrative agent (the
“Administrative Agent”) for the Investors and the Banks (as defined herein) and
as purchaser agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the
“PNC Purchaser Agent”), MUFG BANK, LTD. (formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) (“BTMU”), as a Bank and as purchaser agent for
Gotham (the “Gotham Purchaser Agent”), SUNTRUST BANK (“ST”), as a Bank and as
purchaser agent for itself (the “ST Purchaser Agent”), BANK OF MONTREAL (“BMO”),
as a Bank and as purchaser agent for Fairway (the “Fairway Purchaser Agent”),
and THE TORONTO-DOMINION BANK (“TD”), as a Bank and as purchaser agent for
itself (the “TD Purchaser Agent”, and together with the Liberty Purchaser Agent,
the PNC Purchaser Agent, the Gotham Purchaser Agent, the ST Purchaser Agent and
the Fairway Purchaser Agent, the “Purchaser Agents”), agree as follows:

 

PRELIMINARY STATEMENTS

 

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

 

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

 

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011

 

--------------------------------------------------------------------------------



 

Facsimile No.: (312) 293-4948

Emails:       karen.louie@bmo.com

fundingdesk@bmo.com

specialized.deals@bmo.com

Lpg.securitization@bmo.comLpg.securitization@bmo.com

 

If to the TD Purchaser Agent:

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails:       Jamie.Giles@tdsecurities.comJamie.Giles@tdsecurities.com

Monica.miao@tdsecurities.com

 

If to a Purchaser:

 

LIBERTY STREET FUNDING LLC

Global Securitization

445 Broad Hollow Rd.

Melville, NY 11747

Tel. No.: (631) 587-4700

Facsimile No.: (212) 302-8767

 

GOTHAM FUNDING CORPORATION

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Tel. No.: (212) 295-2777

Facsimile No.: (212) 302-8767

Attention: Frank B. Bilotta

 

FAIRWAY FINANCE COMPANY, LLC

c/o Lord Securities Corp.

48 Wall Street, 27th Floor

New York, New York 10005

Attention: Irina Khaimova

Email: Irina.Khaimova@tmf-group.com

Tel. No.: (212) 346-9008

Facsimile No.: (212) 346-9012

 

38

--------------------------------------------------------------------------------



 

SUNTRUST BANK

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention: Jason Meyer

Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

 

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

Emails:       karen.louie@bmo.com

Lpg.securitization@bmo.com

 

THE TORONTO-DOMINION BANK

Asset Securitization Group

222 Bay Street,

EY Tower 7th floor

Toronto, Ontario M5K1A2

Attention: Jamie Giles

Tel. No.: (416) 307-8782

Facsimile No.: (416) 307-8840

Emails:       Jamie.Giles@tdsecurities.comJamie.Giles@tdsecurities.com

Monica.miao@tdsecurities.com

 

SECTION 7.03.                                                          
Assignability.

 

(a)                                 This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest in the Pool
Receivables) shall be assignable by participation or otherwise in whole or in
part by the Investors and their successors and assigns with the prior written
consent of the Seller, which consent shall not be unreasonably withheld or
delayed; provided, however, that the Seller’s consent shall not be required for
any assignment or participation from an Investor pursuant to the terms of its
applicable liquidity agreement. Each assignor of a Receivable Interest in the
Pool Receivables or any interest therein shall notify the applicable Purchaser
Agent, the Administrative Agent and the Seller of any such assignment. Each
assignor of a Receivable Interest in the Pool Receivables may, in connection
with the assignment or participation, disclose to the assignee or participant
any information relating to the Seller or the Receivables that was furnished to
such assignor by or on behalf of the Seller or by the Administrative Agent and
the related Purchaser Agent; provided that prior to any such disclosure, the
assignee or participant agrees to preserve the confidentiality of any
confidential

 

40

--------------------------------------------------------------------------------



 

Investor’s ratable share of the aggregate outstanding Capital of all Investors
as of such time (based on the applicable Bank’s Percentage). Accordingly, each
Investor which holds aggregate outstanding Capital in excess of such Investor’s
ratable share of the aggregate outstanding Capital of all Investors as of such
time (based on the applicable Bank’s Percentage) shall transfer a Receivable
Interest or Receivable Interests computed on the basis of such excess Capital to
an applicable Investor which holds aggregate outstanding Capital less than such
Investor’s ratable share of the aggregate outstanding Capital of all Investors
as of such time (based on the applicable Bank’s Percentage), in exchange for a
cash payment in an amount equal to the aggregate Capital of the Receivable
Interests so transferred.

 

(c)                                  All Yield, fees and any other amounts
payable by the Seller to the Investors, the Banks, the Administrative Agent or
the Purchaser Agents which have accrued, but have not yet been paid, under the
Existing Agreement shall remain outstanding hereunder and shall be payable in
accordance with the terms hereof and the Fee Agreements.

 

SECTION 7.16.                                                           KYC
Information. Each Purchaser Agent, Investor and Bank that is subject to the Act
(as hereinafter defined) and the Administrative Agent hereby notifies the Seller
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Seller, which
information includes the name and address of the Seller and other information
that will allow such Purchaser Agent, Investor, Bank or the Administrative
Agent, as applicable, to identify the Seller in accordance with the Act. The
Seller shall, promptly following a request by the Administrative Agent or any
Purchaser Agent, Investor or Bank, provide all documentation and other
information that the Administrative Agent or such Purchaser Agent, Investor or
Bank requests in order to comply with its ongoing obligations under the
Beneficial Ownership Regulation or other applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

48

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:

UNITED RENTALS RECEIVABLES LLC II

 

 

 

 

By:

 

 

 

Name:

Irene Moshouris

 

 

Title:

Vice President and Treasurer

 

 

 

COLLECTION AGENT:

UNITED RENTALS, INC.

 

 

 

 

By:

 

 

 

Name:

Irene Moshouris

 

 

Title:

Senior Vice President and Treasurer

 

Signature Page - Receivables Purchase Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Purchasers and the Banks, or any successor administrative agent.

 

“Administrative Agent’s Account” means the special account (account name: United
Rentals Receivable, LLC II; account number: 03454-15) of the Administrative
Agent maintained at the office of The Bank of Nova Scotia — NY, ABA 026002532.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.

 

“Affected Person” has the meaning specified in Section 1.08(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 151 to 180 days past
their Invoice Date (or, in the case of Extended Term Receivables, that were 211
to 240 days past their Invoice Date ) as of the last day of such month,
excluding Pool Receivables that have been written off at any time after the date
on which they were 150 days past their Invoice Date (or, in the case of Extended
Term Receivables, at any time after the date on which they were 210 days past
their Invoice Date), (ii) (without duplication of any amounts included in clause
(i) or (iii)) the Outstanding Balance of Pool Receivables that were less than
181 days past their Invoice Date (or, in the case of Extended Term Receivables,
that were less than 241 days past their Invoice Date) as of the last day of such
month and that, consistent with the Credit and Collection Policy, were written
off as uncollectible during such month, and (iii) (without duplication of any
amounts included in clause (i) or (ii)) the Outstanding Balance of Pool
Receivables that were less than 151 days past their Invoice Date (or, in the
case of Extended Term Receivables, that were less than 211 days past their
Invoice Date ) as of the last day of such month, as to which the Obligor thereof
or any other Person obligated thereon or owning any Related Security in respect
thereof has taken any action, or suffered any event to occur, of the type
described in paragraph (g) of Exhibit V, by (b) the aggregate dollar amount of
all Pool Receivables created during the month ended five months prior to the
most recent month-end.

 

I-1

--------------------------------------------------------------------------------



 

than a Fixed Period that corresponds to the month of February or that begins on
a day in the month of February and runs to the numerically corresponding day of
the following month),

 

(c)                                  other than with respect to a Fixed Period
for ST, PNC, BMO or TD (in their respective capacities as a Bank), any Fixed
Period as to which the related Purchaser Agent does not receive notice, by no
later than 12:00 noon (New York City time) on the third Business Day preceding
the first day of such Fixed Period, that the related Receivable Interest will
not be funded by issuance of commercial paper, or

 

(d)                                 any Fixed Period for a Receivable Interest
the Capital of which allocated to the Investors or Banks is less than $500,000,

 

the “Assignee Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Alternate Base Rate in effect on the first day of such Fixed
Period; provided further that after the occurrence and during the continuation
of an Event of Termination, the “Assignee Rate” for each Fixed Period shall be
an interest rate per annum equal to 2% plus the Alternate Base Rate in effect on
the first day of such Fixed Period.

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

 

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$30039,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (b) with respect to PNC,
$10013,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (c) with respect to BTMU,
$11024,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks, (d) with respect to ST,
$10013,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (e) with respect to BMO, $100,000,000,
or such amount as increased or reduced by any Assignment and Acceptance entered
into with other Banks; (f) with respect to TD, $1865,000,000, or such amount as
increased or reduced by any Assignment and Acceptance entered into with other
Banks; or (g) with respect to a Bank that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Bank Commitment, in each
case as such amount may be increased or reduced by an Assignment and Acceptance
entered into between such Bank and an Eligible Assignee, and as may be further
reduced (or terminated) pursuant to the next sentence. Any reduction (or
termination) of the Purchase Limit pursuant to the terms of the Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment.

 

“Banks” means each of Scotia Capital, PNC, BTMU, ST, BMO, TD and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to
Section 7.03.

 

“Beneficial Ownership Regulation” means 31 C.F.R. Section 1010.230.

 

“BMO” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

 

I-4

--------------------------------------------------------------------------------



 

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

 

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

 

“Purchase Limit” means $8975,000,000, as such amount may be reduced pursuant to
Section 1.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 1.01(b), minus the then outstanding Capital of Receivable Interests
under the Agreement.

 

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

 

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables,
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that becomes a Purchaser
hereunder that is a receivables investment company that in the ordinary course
of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

 

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, (v) BMO and its permitted successors and assigns
as Fairway Purchaser Agent, and (vi) TD and its permitted successors and assigns
as TD Purchaser Agent.

 

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 1016733, ABA No. 026-002532, FFC: BNS HOUSTON —
NOSCUS4H (Liberty Street Funding LLC — acct 1016733)) of Scotia Capital
maintained at the office of Scotia Capital; (ii) with respect to PNC, the
special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC; (iii) with respect to BTMU, the special account
(account number 310-035-147, ABA No. 026-009-632) of BTMU maintained at the
office of BTMU; (iv) with respect to ST, the special account (account number
1000022220783, ABA No. 061000104, Ref: United Rentals) of ST maintained at the
office of

 

I-24

--------------------------------------------------------------------------------



 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.                                      Conditions Precedent to Initial
Purchase. The initial purchase of a Receivable Interest in the Pool Receivables
under this Third Amended and Restated Agreement is subject to the conditions
precedent that the Administrative Agent and each Purchaser Agent shall have
received on or before the date of such purchase the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Administrative Agent and each Purchaser Agent:

 

(a)                                 A certificate of the Secretary or Assistant
Secretary of the Seller and the Originator certifying (i) copies of the
resolutions of the Board of Directors of the Seller and the Originator approving
the applicable Transaction Documents, (ii) copies of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Transaction Documents, (iii) the by-laws of the Seller and the
Originator and (iv) the names and true signatures of the officers of the Seller
and the Originator authorized to sign the Transaction Documents to be signed by
it hereunder. Until the Administrative Agent and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller or the Originator, as the case
may be, the Administrative Agent and each Purchaser Agent shall be entitled to
rely on the last such certificate delivered to it by the Seller or the
Originator.

 

(b)                                 A certificate of the Secretary or Assistant
Secretary of the Parent certifying (i) copies of the resolutions (if required)
of the Board of Directors of the Parent approving the Performance Undertaking
Agreement, (ii) copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Performance
Undertaking Agreement and (iii) the names and true signatures of the officers
thereof authorized to sign the Performance Undertaking Agreement.

 

(c)                                  A copy of the certificate of formation or
articles of incorporation of the Seller, certified as of a recent date by the
Secretary of State or other appropriate official of the state of its
organization, and a certificate as to the good standing of the Seller from such
Secretary of State or other official, dated as of a recent date.

 

(d)                                 Acknowledgment copies or time stamped
receipt copies of proper financing statement amendments and assignments, duly
filed on or before the date of such initial purchase under the UCC of all
relevant jurisdictions reasonably necessary to perfect the ownership and
security interests contemplated by the Agreement and the Purchase Agreement.

 

(e)                                  Acknowledgment copies, or time stamped
receipt copies of proper financing statements, if any, reasonably necessary to
release all security interests and other rights of any Person in the Collateral
previously granted by the Seller or the Originator.

 

II-1

--------------------------------------------------------------------------------



 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

The Seller represents and warrants as follows:

 

(a)                                 The Seller is a limited liability company
duly formed, validly existing and in good standing under the laws of Delaware,
and is duly qualified to do business, and is in good standing, in every
jurisdiction where the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect on the Seller.

 

(b)                                 The execution, delivery and performance by
the Seller of each Transaction Document to which it is a party (i) are within
the Seller’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, (iii) do not contravene (1) the
Seller’s certificate of formation and limited liability company agreement,
(2) any law, rule or regulation applicable to the Seller, (3) any contractual
restriction binding on the Seller or its property or (4) any order, writ,
judgment, award, injunction or decree binding on the Seller or its property, in
each case for clauses (2) through (4) where such contravention would reasonably
be expected to have a material adverse effect on the collectability of any Pool
Receivable or a Material Adverse Effect on the Seller or a material adverse
effect on the Seller’s ability to perform its obligations hereunder or under any
other Transaction Document, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties (except for the
interest created pursuant to the Agreement or permitted by any Transaction
Document). Each of the Transaction Documents to which it is a party has been
duly executed and delivered by a duly authorized officer of the Seller.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Seller of the Transaction Documents to which it is a party, except for the
filing of UCC financing statements which are referred to herein other than those
which have been obtained; provided that the right of any assignee of a
Receivable the obligor of which is a Government Obligor to enforce such
Receivable directly against such obligor may be restricted by the Federal
Assignment of Claims Act or any similar applicable law to the extent the
Originator thereof or the Seller shall not have complied with the applicable
provisions of any such law in connection with the assignment or subsequent
reassignment of any such Receivable.

 

(d)                                 Each of the Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

III-1

--------------------------------------------------------------------------------



 

pay such Debt and liabilities as they mature and (iv) the Seller is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which the Seller’s property would constitute unreasonably small
capital.

 

(o)                                 With respect to each Pool Receivable, the
Seller (i) shall have received such Pool Receivable as a contribution to the
capital of the Seller by the Originator or (ii) shall have purchased such Pool
Receivable from the Originator in exchange for payment (made by the Seller to
the Originator in accordance with the provisions of the Purchase Agreement) of
cash in an amount that constitutes fair consideration and reasonably equivalent
value. Each such sale referred to in clause (ii) of the preceding sentence shall
not have been made for or on account of an antecedent Debt owed by the
Originator to the Seller and no such sale is voidable or subject to avoidance
under any section of the Federal Bankruptcy Code.

 

(p)                                 Each ENB Receivable has been originated
pursuant to the terms of a Contract substantially similar to the form of
Contract attached hereto as Annex H, as amended from time to time by the Seller
with notice to the Purchaser Agents; provided that if any amendment to the form
of Contract attached as Annex H hereto adversely affects the enforceability of
ENB Receivables or the interests of the Seller or the Investors therein, such
amendment shall require the written consent of the Purchaser Agents.

 

(q)                                 Seller is not, nor, to the best of Seller’s
knowledge, is it owned or controlled by Persons that are: (i) the target of any
sanctions under any Sanctions Laws, or (ii) located, organized or resident in a
country or territory that is, or whose government is, the subject of sanctions
administered or enforced by the government of the United States or Canada under
any Sanctions Law.

 

(r)                                    Neither the entering into of this
Agreement, the sale, assignment and transfer of the Receivable Interests
hereunder nor the consummation of any other transactions contemplated hereby
will result in the acquisition by the Administrative Agent or any of the
Investors of an “ownership interest” (as defined under the Volcker Rule) in the
Seller.

 

(s)                                   The Seller has not issued any LCR
Securities, and the Seller is a consolidated subsidiary of the Parent under
generally accepted accounting principles in the United States in effect from
time to time.

 

(t)                                    The Seller is an entity that is organized
under the laws of the United States or of any State thereof and at least 51% of
whose common stock or analogous equity interest is owned by a listed entity and
is excluded on that basis from the definition of “Legal Entity Customer” as
defined in the Beneficial Ownership Regulation.

 

III-4

--------------------------------------------------------------------------------



 

EXHIBIT IV

 

COVENANTS OF THE SELLER

 

Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents are paid in full:

 

(a)                                 Compliance with Laws, Etc.

 

(i)                                     The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such existence, rights,
franchises, qualifications and privileges would not materially adversely affect
the collectability of the Receivables Pool, taken as a whole, or the ability of
the Seller to perform its obligations under the Transaction Documents.

 

(ii)                                  The Seller will not, directly or
indirectly, use the proceeds of the purchase of Receivable Interests in the Pool
Receivables, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, in any manner that would
result in a violation of Sanctions Laws by any Person (including any Investor).

 

(b)                                 Offices, Records and Books of Account. The
Seller will keep its principal place of business and chief executive office and
the office where it keeps its records concerning the Pool Receivables (and all
original documents relating thereto) at the address of the Seller set forth in
Section 7.02 of the Agreement or, upon 30 days’ prior written notice to the
Administrative Agent, at any other locations in jurisdictions where all actions
reasonably requested by the Administrative Agent to protect and perfect the
interest in the Collateral have been taken and completed. The Seller also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, without limitation, records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

 

(c)                                  Performance and Compliance with Contracts
and Credit and Collection Policy. The Seller will require, at its expense, that
the Originator will timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables, and timely and fully comply
in

 

IV-1

--------------------------------------------------------------------------------



 

EXHIBIT V

 

EVENTS OF TERMINATION

 

Each of the following, unless waived in writing in accordance with Section 2.02,
shall be an “Event of Termination”:

 

(a)                                 A Collection Agent Default shall have
occurred; or

 

(b)                                 The Seller shall fail (i) to transfer or
cause to be transferred to the Administrative Agent when requested any rights,
pursuant to the Agreement, of the Collection Agent or (ii) to make any payment
required under Section 1.04, and any such failure to transfer or pay shall
remain unremedied for three Business Days; or

 

(c)                                  Any representation or warranty made or
deemed made by the Seller (or any of its officers) pursuant to the Agreement or
any other Transaction Document or any information or report delivered by the
Seller pursuant to the Agreement or any other Transaction Document shall prove
to have been incorrect or untrue in any material respect when made or deemed
made or delivered, and such incorrectness or untruth is incapable of remedy or,
if capable of remedy, is not corrected or cured within 30 days of the earlier of
any Responsible Officer of the Seller becoming aware of such incorrectness or
untruth or written notice thereof being given to the Seller by the
Administrative Agent or any Purchaser Agent; or

 

(d)                                 The Seller shall fail to perform or observe
any other term, covenant or agreement contained in the Agreement or in any other
Transaction Document on its part to be performed or observed in any material
respect (or, if such term, covenant or agreement is qualified by materiality,
material adverse effect or a similar qualification, in any respect), and any
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Seller by the Administrative Agent or any Purchaser
Agent (or, with respect to a failure to deliver any Periodic Report pursuant to
the Agreement, such failure shall remain unremedied for five days (with respect
to a Monthly Report) or two Business Days (with respect to a Daily Report or a
Weekly Report) without a requirement for notice); or

 

(e)                                  The Seller shall fail to pay any principal
of or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $25,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed,

 

V-1

--------------------------------------------------------------------------------



 

EXHIBIT VI

 

COLLECTION AGENT DEFAULTS

 

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent Default”:

 

(a)         The Collection Agent (if United Rentals or any of its Affiliates is
the Collection Agent) (i) shall fail to perform or observe in any material
respect any term, covenant or agreement under the Agreement (other than as
referred to in clause (ii) of this paragraph (a)) and such failure shall remain
unremedied for 10 Business Days or (ii) shall fail to make when due any payment
or deposit to be made by it under the Transaction Documents and such failure to
pay or deposit shall remain unremedied for three Business Days; or

 

(b)         The Collection Agent shall fail to transfer to the Administrative
Agent when requested any rights, pursuant to the Agreement, which it then has as
Collection Agent and any such failure to transfer shall remain unremedied for
three Business Days; or

 

(c)          Any representation or warranty made or deemed made by the
Collection Agent (or any of its officers) pursuant to the Agreement or any other
Transaction Document or any information or report delivered by the Collection
Agent pursuant to the Agreement or any other Transaction Document shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within 30 days of the earlier of
the Collection Agent becoming aware of such incorrectness or untruth or written
notice thereof being given to the Collection Agent by the Administrative Agent
or any Purchaser Agent; or

 

(d)         The Collection Agent shall fail to pay any principal of or premium
or interest on any of its Debt that is outstanding in a principal amount of at
least $150,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)          The Collection Agent shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors or
file a notice of intention to make a proposal to some or all of its creditors;
or any proceeding shall be instituted by or against the Collection Agent seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or

 

VI-1

--------------------------------------------------------------------------------